COURT OF APPEALS OF VIRGINIA


              Present: Judges Beales, Russell and Senior Judge Frank
UNPUBLISHED



              GLORIA J. HOFFMAN
                                                                               MEMORANDUM OPINION*
              v.     Record No. 0688-15-4                                          PER CURIAM
                                                                                 DECEMBER 1, 2015
              ALSCO, INC. AND
               ACE AMERICAN INSURANCE COMPANY


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Gloria J. Hoffman, pro se, on brief).

                               (Mark M. Caldwell, III, on brief), for appellees.


                     Gloria J. Hoffman appeals a decision of the Workers’ Compensation Commission finding

              that Hoffman “failed to prove she sustained a compensable injury by accident or occupational

              disease.” We have reviewed the record and the Commission’s opinion and find that this appeal

              is without merit.

                     Hoffman failed to comply with Rules 5A:20 and 5A:25. Hoffman’s amended opening

              brief does not indicate where her assignments of error were preserved, as required by Rule

              5A:20(c). Hoffman refers to documents in her amended opening brief that were not included in

              her appendix. The statement of facts does not refer to pages of the transcript, record, or

              appendix. Rule 5A:20(d). This Court “will not search the record for errors in order to interpret

              the appellant’s contention and correct deficiencies in a brief.” Buchanan v. Buchanan, 14
Va. App. 53, 56, 415 S.E.2d 237, 239 (1992). Nor is it this Court’s “function to comb through




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
the record . . . in order to ferret-out for ourselves the validity of [appellant’s] claims.” Fitzgerald

v. Bass, 6 Va. App. 38, 56 n.7, 366 S.E.2d 615, 625 n.7 (1988) (en banc).

       In addition, Hoffman’s appendix does not comply with Rule 5A:25 because it does not

include the initial pleading, “testimony and other incidents of the case germane to the

assignments of error,” or the deputy commissioner’s opinion. Hoffman erroneously included

documents in the appendix that were not presented at the lower level, so this Court will not

consider them. See Overhead Door Co. of Norfolk v. Lewis, 29 Va. App. 52, 62, 509 S.E.2d
535, 540 (1999) (Rule 5A:18 bars our consideration of the new evidence on appeal).

       “Even pro se litigants must comply with the rules of court.” Francis v. Francis, 30
Va. App. 584, 591, 518 S.E.2d 842, 846 (1999). We find that Hoffman’s failure to comply with

Rules 5A:20 and 5A:25 is significant. Jay v. Commonwealth, 275 Va. 510, 520, 659 S.E.2d 311,

317 (2008); cf. Rules 5A:1A(a) (authorizing dismissal of appeal or “such other penalty deemed

appropriate); 5A:26 (authorizing additional dismissal remedy in appropriate cases).

       Accordingly, we will not consider Hoffman’s assignments of error and summarily affirm

the commission’s ruling as stated in its final opinion.1 See Hoffman v. Alsco, Inc. & Ace Am.

Ins. Co., VWC File No. VA00000899067 (Apr. 2, 2015); Rule 5A:27.

                                                                                             Affirmed.




       1
         The Court denies the appellees’ request that the Court sanction Hoffman for filing a
frivolous appeal.
                                              -2-